Citation Nr: 1217866	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  10-16 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served in the Air Force from December 1971 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied claims for service connection for a left shoulder condition and tinnitus.

In an April 2010 rating decision, the RO granted service connection for tinnitus.  Thus, that issue is no longer before the Board.

In December 2010, the Veteran testified during a videoconference hearing before the undersigned.  At that time, he submitted additional evidence with a waiver of RO review.  

In February 2012, the Board solicited an expert medical opinion from the Veterans Health Administration (VHA) under 38 C.F.R. §§ 20.901-20 .903 (2011) to obtain guidance on the medical questions raised in the appeal.  The Board subsequently received the VHA opinion, dated in April 2012. 

In May 2012, the Veteran again submitted additional evidence with a waiver of RO review.  


FINDINGS OF FACT

1.  The Veteran sustained a left acromioclavicular joint separation in service.

2.  The Veteran served as an aircraft mechanic in service.

3.  The Veteran's left rotator cuff tear diagnosed and repaired after service was due to his left acromioclavicular joint separation and duties as an aircraft mechanic.

4.  The Veteran's degenerative changes in the left acromioclavicular joint are due to his left acromioclavicular joint separation and duties as an aircraft mechanic.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for the residuals of a left rotator cuff tear have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative changes in the left acromioclavicular joint have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the Board's favorable determination in this case, no further discussion of VCAA compliance is needed at this time.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  If arthritis is manifested to a degree of 10 percent within one year after separation from service, the disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).   Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability  and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran contends that he injured his left shoulder in service when he fell off of a motorcycle and continued to have pain in the left shoulder after the initial injury while performing his duties as an aircraft mechanic, which required much overhead work.  He further contends that he has had pain in the left shoulder since discharge and that his initial injury led to a weakening of the rotator cuff.  

The Veteran's service treatment records show that he injured his left shoulder in July 1975 when he fell off of a motorcycle.  X-rays showed a separation of the AC (acromioclavicular) joint.  He was treated with a figure 8 bandage and placed on limited duty for 4 weeks.  There were no subsequent complaints during the remainder of his service.

Post service, VA medical records indicate that the Veteran injured his left shoulder in February 2008 while rising from a chair.  March 2008 x-rays showed mild degenerative changes in the AC joint.  An August 2008 MRI (magnetic resonance imaging) showed a rotator cuff tear at the insertion of the anterior supraspinatus tendon.  The Veteran underwent left rotator cuff repair in January 2009.

The Veteran was afforded a VA examination in December 2009.  The examiner noted the in-service history of the left AC joint separation and post-service history of the left rotator cuff tear.  The examiner ordered x-rays of the left shoulder which showed mild degenerative changes in the AC and glenohumeral joint.  

As the above examiner did not provide an opinion on the etiology of the Veteran's current left shoulder disorders, the RO requested a medical opinion.

In January 2010, a VA examiner reviewed the Veteran's claims file and provided an opinion that the Veteran's in-service injury did not weaken his rotator cuff as the injury was nowhere near the rotator cuff and thus the post-service rotator cuff tear is not at all related to the in-service injury.  

As the above examiner did not provide an opinion on whether the Veteran's in-service duties as an aircraft mechanic led to a weakening of the rotator cuff, or whether the degenerative changes in the AC joint are due to the in-service injury or duties as an aircraft mechanic, as indicated in the introduction, the Board solicited a VHA opinion in February 2012.  

In an April 2012 VHA opinion, an orthopedic surgeon noted the Veteran's in-service injury to the left shoulder AC joint, diagnosed as a mild AC separation.  The physician observed that the separation was more than a mild or grade I injury as it was obvious on unweighted x-ray views, and that physical examination at the time of injury lacked detail.  The physician further noted the Veteran's strenuous job as an aircraft mechanic, working overhead for many hours per day.  The physician then opined that the Veteran's injury or overhead work lead to the weakening of the rotator cuff and later rupture.  The physician stated that it is possible the Veteran had a partial tear in service and that overhead work is associated with an increased incidence of rotator pathology, noting involvement of the supraspinatus tendon, as in this case.  The physician concluded that both the accident and occupation could have played a role in the attrition tear of the rotator cuff.  The physician expressed disagreement with the VA examiner's statement that the AC joint is not near the rotator cuff, referring to anatomy books and citing personal experience operating on many shoulders with rotator cuff tears.  With respect to the degenerative changes in the left AC joint, the physician opined that they started before the Veteran was discharged from service, explaining that posttraumatic arthritis takes many years to develop but is precipitated by injury.  The physician concluded that the separation of the AC joint and the repetitive overhead activity lead to the degenerative changes in the Veteran's AC joint.

Lastly, in May 2012, the Veteran submitted a statement from his private treating physician, who noted that he has had recurrent and progressive symptoms of pain in the left shoulder girdle and clavicle area with decreased function and strength.  The physician opined that the Veteran's repetitive use of his arms working on aircraft for many years has contributed significantly to his current symptoms.

Given the evidence above, the Board finds that the Veteran sustained a left AC joint separation in service and served as an aircraft mechanic in service.  With respect to a medical nexus, while a VA examiner has opined that the Veteran's post-service rotator cuff tear is not related to the in-service injury, a VHA physician has opined that the Veteran's in-service injury and duties lead to the left rotator cuff tear and degenerative changes in the AC joint.  The VHA physician has also placed the VA examiner's rationale into question.  A private physician has also opined that the Veteran's in-service duties contributed significantly to his current symptoms.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that his left rotator cuff tear diagnosed and repaired after service was due to his in-service left AC joint separation and duties as an aircraft mechanic.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Again resolving all reasonable doubt in the Veteran's favor, the Board further finds that his degenerative changes in the left AC joint are due to his in-service left AC joint separation and duties as an aircraft mechanic.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  

Accordingly, service connection for the residuals of a left rotator cuff tear and degenerative changes in the left AC joint is warranted.  


ORDER

Service connection for the residuals of a left rotator cuff tear is granted.

Service connection for degenerative changes in the left AC joint is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


